Exhibit 10.4

 

 

 

[Property Owner] and

[Operating Lessee], collectively as mortgagor

                                                                
         (collectively, Mortgagor)

to

CITIGROUP GLOBAL MARKETS REALTY CORP. and BANK OF AMERICA, N.A.,

collectively as mortgagee

                                                                           
          (collectively, Lender)

 

 

FEE AND LEASEHOLD MORTGAGE, ASSIGNMENT OF LEASES

AND RENTS, FIXTURE FILING AND SECURITY AGREEMENT

([STATE] – [COUNTY])

 

 

 

  Dated:        May 14, 2013     Location:   

    [Address]

    [City], [STATE]

 

PREPARED BY AND UPON

RECORDATION RETURN TO:

Dechert LLP

Cira Centre

2929 Arch Street

Philadelphia, PA 19104-2808

Attention: David W. Forti, Esq.

 

 

 



--------------------------------------------------------------------------------

FEE AND LEASEHOLD MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,

FIXTURE FILING AND SECURITY AGREEMENT

THIS FEE AND LEASEHOLD MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, FIXTURE FILING
AND SECURITY AGREEMENT (this “Mortgage”) is made as of May 14, 2013, by
[PROPERTY OWNER], a [PROPERTY OWNER ENTITY TYPE] (“Borrower”), and [OPERATING
LESSEE], a [OPERATING LESSEE ENTITY TYPE] (“Operator”; together with Borrower,
collectively, “Mortgagor”), each having its principal place of business at c/o
Blackstone Real Estate Advisors VII L.P., 345 Park Avenue, New York, New York
10154, collectively, as mortgagor, to CITIGROUP GLOBAL MARKETS REALTY CORP., a
New York corporation, having an address at 388 Greenwich Street, 19th Floor, New
York, New York 10013, and BANK OF AMERICA, N.A., a national banking association,
having an address at One Bryant Park, New York, New York 10036, collectively, as
mortgagee (collectively, together with their successors and/or assigns,
“Lender”).

W I T N E S S E T H:

WHEREAS, this Mortgage is given to secure a loan (the “Loan”) advanced by Lender
pursuant to that certain Loan Agreement, dated as of the date hereof, among
Borrower, the other entities which are signatories thereto as borrowers
(collectively, “Other Borrowers”), Operator and Lender (as the same may be
amended, restated, replaced, supplemented, renewed, extended or otherwise
modified from time to time, the “Loan Agreement”) and evidenced by those certain
Promissory Notes, dated the date hereof, made by Borrower and Other Borrowers in
favor of Lender (such Promissory Notes, together with all extensions, renewals,
replacements, restatements or modifications thereof being hereinafter referred
to as the “Note”);

WHEREAS, Operator is an Affiliate (as defined in the Loan Agreement) of Borrower
and operates a hotel located on the Land and Improvements (as each such term is
defined below) under and pursuant to the Pledged Lease (as defined below), and
Operator will directly benefit from the making of the Loan by Lender to
Borrower. Furthermore, pursuant to the terms of the Pledged Lease, Operator has
agreed to grant Lender the security interests described herein;

WHEREAS, Borrower desires to secure the payment of the Debt (as defined in the
Loan Agreement) and the performance of all of its obligations under the Note,
the Loan Agreement and the other Loan Documents (as herein defined) and Operator
desires to secure the payment of the Debt by Borrower as its direct Affiliate;
and

WHEREAS, this Mortgage is given pursuant to the Loan Agreement, and payment,
fulfillment, and performance by Mortgagor of its respective obligations
thereunder and under the other Loan Documents are secured hereby, and each and
every term and provision of the Loan Agreement and the Note, including the
rights, remedies, obligations, covenants, conditions, agreements, indemnities,
representations and warranties of the parties therein, are hereby incorporated
by reference herein as though set forth in full and shall be considered a part
of this Mortgage. The Loan Agreement, the Note, this Mortgage, and all other
documents



--------------------------------------------------------------------------------

evidencing or securing the Debt (including all additional mortgages, deeds to
secure debt and assignments of leases and rents, (if any)) and/or executed or
delivered in connection therewith, are hereinafter referred to collectively as
the “Loan Documents.”

NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Mortgage:

ARTICLE I - GRANTS OF SECURITY

Section 1.1 Property Mortgaged. Borrower and Operator each do hereby irrevocably
mortgage, grant, bargain, sell, pledge, assign, warrant, transfer and convey to
Lender and its successors and assigns all of Borrower’s and Operator’s right,
title and interest in and to the following property, rights, interests and
estates whether now owned, or hereafter acquired by Borrower and Operator, as
the case may be (collectively, the “Property”):

(a) Land. The real property described in Exhibit A attached hereto and made a
part hereof (the “Land”);

(b) Additional Land. All additional lands, estates and development rights now or
hereafter acquired by Borrower or Operator for use in connection with the Land
and the development thereof and all additional lands and estates therein which
may, from time to time, by supplemental mortgage or otherwise, be expressly made
subject to the lien of this Mortgage;

(c) Improvements. The buildings, structures, fixtures, additions, enlargements,
extensions, modifications, repairs, replacements and improvements now or
hereafter erected or located on the Land (collectively, the “Improvements”);

(d) Pledged Lease. All of Operator’s estate, right, title and interest in, to
and under that certain lease described on Schedule I attached hereto (as
amended, modified and in effect from time to time, the “Pledged Lease”) and the
leasehold estate created thereby in, inter alia, the Land and Improvements,
together with all appurtenances thereto and any and all (i) extensions,
renewals, modifications and option rights under the Pledged Lease, (ii) credits
to and deposits of Operator under the Pledged Lease and all other options,
privileges and rights granted and demised to Operator under the Pledged Lease,
(iii) rights or privileges of Operator to terminate, cancel, surrender or merge
the Pledged Lease, and (iv) rights of Operator in connection with any rejection
by the lessor or its bankruptcy trustee of the Pledged Lease under Section 365
of the Bankruptcy Code (as defined below) to (A) possession of any statutory
term of years derived from or incident to the operation of Section 365(h)(1) of
the Bankruptcy Code or (B) elect under Section 365(h)(1) to terminate or treat
the Pledged Lease as terminated;

(e) Easements. All easements, rights-of-way or use, rights, strips and gores of
land, streets, ways, alleys, passages, sewer rights, water, water courses, water
rights and powers, air rights and development rights, and all estates, rights,
titles, interests, privileges, liberties, servitudes, tenements, hereditaments
and appurtenances of any nature whatsoever, in any way now or hereafter
belonging, relating or pertaining to the Land and the Improvements and the
reversion and reversions and remainders, and all land lying in the bed of any
street, road or avenue, opened or proposed, in front of or adjoining the Land,
to the center line thereof and all

 

-2-



--------------------------------------------------------------------------------

the estates, rights, titles, interests, dower and rights of dower, curtesy and
rights of curtesy, property, possession, claim and demand whatsoever, both at
law and in equity, of Borrower or Operator of, in and to the Land and the
Improvements and every part and parcel thereof, with the appurtenances thereto;

(f) Equipment. All “goods” and “equipment,” as such terms are defined in
Article 9 of the Uniform Commercial Code (as hereinafter defined), now owned or
hereafter acquired by Borrower or Operator, which is used at or in connection
with the Improvements or the Land or is located thereon or therein (including,
but not limited to, all machinery, equipment, furnishings, computers and
electronic data-processing and other office equipment now owned or hereafter
acquired by Borrower or Operator and any and all additions, substitutions and
replacements of any of the foregoing), together with all attachments,
components, parts, equipment and accessories installed thereon or affixed
thereto (collectively, the “Equipment”). Notwithstanding the foregoing,
Equipment shall not include any property belonging to tenants under Leases
except to the extent that Borrower or Operator shall have any right or interest
therein;

(g) Fixtures. All Equipment now owned, or the ownership of which is hereafter
acquired, by Borrower or Operator which is so related to the Land and
Improvements forming part of the Property that it is deemed fixtures or real
property under the law of the particular state in which the Equipment is
located, including, without limitation, all building or construction materials
intended for construction, reconstruction, alteration or repair of or
installation on the Property, construction equipment, appliances, machinery,
plant equipment, fittings, apparatuses, fixtures and other items now or
hereafter attached to, installed in or used in connection with (temporarily or
permanently) any of the Improvements or the Land, including, but not limited to,
engines, devices for the operation of pumps, pipes, plumbing, call and sprinkler
systems, fire extinguishing apparatuses and equipment, heating, ventilating,
laundry, incinerating, electrical, air conditioning and air cooling equipment
and systems, gas and electric machinery, appurtenances and equipment, pollution
control equipment, security systems, disposals, dishwashers, refrigerators and
ranges, recreational equipment and facilities of all kinds, and water, gas,
electrical, storm and sanitary sewer facilities, utility lines and equipment
(whether owned individually or jointly with others, and, if owned jointly, to
the extent of Borrower’s or Operator’s interest therein) and all other utilities
whether or not situated in easements, all water tanks, water supply, water power
sites, fuel stations, fuel tanks, fuel supply, and all other structures,
together with all accessions, appurtenances, additions, replacements,
betterments and substitutions for any of the foregoing and the proceeds thereof
(collectively, the “Fixtures”). Notwithstanding the foregoing, “Fixtures” shall
not include any property which tenants are entitled to remove pursuant to Leases
except to the extent that Borrower or Operator shall have any right or interest
therein;

(h) Personal Property. All furniture, furnishings, objects of art, machinery,
goods, tools, supplies, appliances, (including, but not limited to, beds,
bureaus, chiffoniers, chests, chairs, desks, lamps, mirrors, bookcases, tables,
rugs, carpeting, drapes, draperies, curtains, shades, venetian blinds, screens,
paintings, hangings, pictures, divans, couches, luggage carts, luggage racks,
stools, sofas, chinaware, linens, pillows, blankets, glassware, foodcarts,
cookware, dry cleaning facilities, dining room wagons, keys or other entry
systems, icemakers, radios, television sets, intercom and paging equipment,
electric and electronic equipment,

 

-3-



--------------------------------------------------------------------------------

dictating equipment, private telephone systems, medical equipment, potted
plants, heating, lighting and plumbing fixtures, fire prevention and
extinguishing apparatus, cooling and air-conditioning systems, elevators,
escalators, fittings, plants, apparatus, stoves, ranges, refrigerators, laundry
machines, tools, machinery, engines, dynamos, motors, boilers, incinerators,
switchboards, conduits, compressors, vacuum cleaning systems, floor cleaning,
waxing and polishing equipment, call systems, brackets, electrical signs, bulbs,
bells, ash and fuel, conveyors, cabinets, lockers, shelving, spotlighting
equipment, dishwashers, garbage disposals, washers and dryers), general
intangibles, contract rights, accounts, accounts receivable, franchises,
licenses, certificates and permits, and all other customary hotel equipment and
personal property of any kind or character whatsoever as defined in and subject
to the provisions of the Uniform Commercial Code, whether tangible or
intangible, other than Fixtures, which are now or hereafter owned by Borrower
and/or Operator and which are located within or about the Land and the
Improvements, together with all accessories, replacements and substitutions
thereto or therefor and the proceeds thereof (collectively, the “Personal
Property”), and the right, title and interest of Borrower and/or Operator in and
to any of the Personal Property which may be subject to any security interests,
as defined in the Uniform Commercial Code, as adopted and enacted by the state
or states where any of the Property is located (the “Uniform Commercial Code”),
superior in lien to the lien of this Mortgage and all proceeds and products of
the above;

(i) Leases and Rents. All leases, operating leases, subleases or sub-subleases,
lettings, licenses, concessions or other agreements (whether written or oral and
whether now or hereafter in effect), pursuant to which any Person is granted a
possessory interest in, or right to use or occupy all or any portion of the Land
and the Improvements, and every modification, amendment or other agreement
relating to such leases, subleases, sub-subleases, or other agreements entered
into in connection with such leases, subleases, sub-subleases, or other
agreements and every guarantee of the performance and observance of the
covenants, conditions and agreements to be performed and observed by the other
party thereto, heretofore or hereafter entered into, whether before or after the
filing by or against Borrower or Operator of any petition for relief under 11
U.S.C. §101 et seq., as the same may be amended from time to time (the
“Bankruptcy Code”), including without limitation, the Pledged Lease, together
with all credits, deposits, options, privileges, right, title and interest of
Borrower and/or Operator and their respective successors and assigns under any
of the aforesaid agreements (collectively, the “Leases”) and all right, title
and interest of Borrower and Operator, and their respective successors and
assigns therein and thereunder, including, without limitation, cash or
securities deposited thereunder to secure the performance by the lessees of
their obligations thereunder and all rents, additional rents, revenues, issues
and profits arising from the Leases and any extension, renewal or replacement
thereof, together with all rents, rent equivalents, income, fees, receivables,
receipts, accounts, deposits, profits (including, but not limited to, all oil
and gas or other mineral royalties and bonuses), charges for services rendered
and any and all payment and consideration of whatever form or nature received by
Borrower, Operator or their respective agents or employees from any and all
sources relating to the use, enjoyment and occupancy of the Property, including,
without limitation, all revenues and credit card receipts collected from guest
rooms, restaurants, room service, bars, meeting rooms, banquet rooms and
recreational facilities, all receivables, customer obligations, installment
payment obligations and other obligations now existing or hereafter arising from
or created out of the sale, lease, sublease, license, concession or other grant
of the right of the use and occupancy of property or rendering

 

-4-



--------------------------------------------------------------------------------

of services by Borrower, Operator or any other operator or manager of the hotel
or the commercial space located in the Improvements or acquired from others
(including, without limitation, from the rental of any office space, retail
space, guest rooms or other space, halls, stores, and offices, and deposits
securing reservations of such space), license, lease, sublease and concession
fees and rentals, health club membership fees, food and beverage wholesale and
retail sales, service charges, vending machine sales and proceeds, movie
rentals, telephone service, if any, from business interruption or other loss of
income insurance from the Land and the Improvements whether paid or accrued
before or after the filing by or against Borrower or Operator of any petition
for relief under the Bankruptcy Code (collectively, the “Rents”) and all
proceeds from the sale or other disposition of the Leases and the right to
receive and apply the Rents to the payment of the Debt. Notwithstanding the
foregoing, “Rents” shall not include (i) gratuities collected by or for the
benefit of employees at the Property or (ii) federal, state and municipal
excise, sales, hotel, use and similar taxes collected directly from patrons or
guests of the Property as a part of or based on the sales price of any goods,
services or other items, such as room, admission and cabaret or similar taxes.
This assignment of present and future Leases shall be effective without further
or supplemental assignment;

(j) Bankruptcy Claims. All of Borrower’s and Operator’s claims and rights (the
“Bankruptcy Claims”) to the payment of damages arising from any rejection by a
lessee of any Lease under the Bankruptcy Code;

(k) Lease Guaranties. All of Borrower’s and Operator’s right, title and interest
in and claims under any and all lease guaranties, letters of credit and any
other credit support (individually, a “Lease Guaranty,” and collectively, the
“Lease Guaranties”) given by any guarantor in connection with any of the Leases
or leasing commissions (individually, a “Lease Guarantor,” and collectively, the
“Lease Guarantors”) to Borrower or Operator;

(l) Proceeds. All proceeds from the sale or other disposition of the Leases, the
Rents, the Lease Guaranties and the Bankruptcy Claims;

(m) Lessor’s Rights. All rights, powers, privileges, options and other benefits
of Borrower and/or Operator under the Leases and/or under any and all Lease
Guaranties, including without limitation (i) the immediate and continuing right
to make claim for, receive and collect all Rents payable or receivable under the
Leases and all sums payable under any and all Lease Guaranties or pursuant
thereto (and to apply the same to the payment of the Debt or the Other
Obligations (as herein defined)) and (ii) any and all rights available to
Borrower and/or Operator as the holder of a landlord’s lien or similar lien on
the property and/or assets of the tenant or lessee, and to do all other things
which Borrower, Operator or any lessor is or may become entitled to do under the
Leases or any and all Lease Guaranties;

(n) Entry. The right, at Lender’s option, upon revocation of the license granted
herein to enter upon the Property in person, by agent or by court-appointed
receiver, to collect the Rents;

(o) Power of Attorney. Upon or at any time after the occurrence and during the
continuance of an Event of Default, Borrower’s and Operator’s irrevocable power
of attorney, coupled with an interest, to take any and all of the actions set
forth in Section 7.1(h) of this Mortgage and any or all other actions designated
by Lender for the proper management and preservation of the Property and
authorized by the terms of this Mortgage;

 

-5-



--------------------------------------------------------------------------------

(p) Condemnation Awards. All awards or payments, including interest thereon,
which may heretofore and hereafter be made with respect to the Property, whether
from the exercise of the right of eminent domain (including, but not limited to,
any transfer made in lieu of or in anticipation of the exercise of the right),
or for a change of grade, or for any other injury to or decrease in the value of
the Property;

(q) Insurance Proceeds. All proceeds in respect of the Property under any
insurance policies covering the Property, including, without limitation, the
right to receive and apply the proceeds of any insurance, judgments, or
settlements made in lieu thereof, for damage to the Property;

(r) Tax Certiorari. All refunds, rebates or credits in connection with reduction
in real estate taxes and assessments charged against the Property as a result of
tax certiorari or any appeals, applications or proceedings for reduction
thereof;

(s) Conversion. All proceeds of the conversion, voluntary or involuntary, of any
of the foregoing including, without limitation, proceeds of insurance and
condemnation awards, into cash or liquidation claims;

(t) Rights. The right, in the name and on behalf of Borrower and Operator, to
appear in and defend any action or proceeding brought with respect to the
Property and to commence any action or proceeding to protect the interest of
Lender in the Property;

(u) Agreements. All agreements, contracts, certificates, instruments,
franchises, permits, licenses, plans, specifications, warranties and other
documents, now or hereafter entered into, and all rights therein and thereto,
respecting or pertaining to the possession, use, occupation, construction,
management or operation of the Land and any part thereof and any Improvements or
any business or activity conducted on the Land and any part thereof and all
right, title and interest of Borrower and Operator therein and thereunder,
including, without limitation, the right, upon the happening of and during the
continuance of an Event of Default, to receive and collect any sums payable to
Borrower or Operator thereunder, provided that, unless an Event of Default has
occurred and is continuing, Borrower and Operator shall be entitled to act in
connection with any of the foregoing in accordance with the applicable
requirements of the Loan Agreement and other Loan Documents and provided such
actions do not violate any covenant contained herein or therein;

(v) Trademarks. To the extent assignable, all tradenames, patents, trademarks,
servicemarks, logos, copyrights, goodwill, books and records and all other
general intangibles relating to or used in connection with the operation of the
Property;

(w) Accounts. All reserves, escrows and deposit accounts maintained by Borrower
or Operator with respect to the Property, including, without limitation, all
accounts established pursuant to the Cash Management Agreement, including,
without limitation, the Cash Management Account and the Clearing Accounts,
together with all deposits or wire transfers made to the Cash Management Account
and the Clearing Accounts and all cash, checks, drafts,

 

-6-



--------------------------------------------------------------------------------

certificates, securities, investment property, financial assets, instruments and
other property held therein from time to time and all proceeds, products,
distributions or dividends or substitutions thereon and thereof;

(x) Letter of Credit. All letter of credit rights (whether or not the letter of
credit is evidenced by a writing) Borrower or Operator now has or hereafter
acquires relating to the properties, rights, titles and interests referred to in
this Section 1.1;

(y) Tort Claims. All commercial tort claims Borrower or Operator now has or
hereafter acquires relating to the properties, rights, titles and interests
referred to in this Section 1.1;

(z) Proceeds. All proceeds (including, without limitation, all “proceeds” as
defined in the Uniform Commercial Code) of any of the foregoing, including,
without limitation, proceeds of insurance and condemnation awards, whether cash,
liquidation or other claims or otherwise; and

(aa) Other Rights. Any and all other rights of Borrower and Operator in and to
the items set forth in Subsections (a) through (z) above, and all amendments,
modifications, replacements, renewals and substitutions thereof.

AND without limiting any of the other provisions of this Mortgage, Borrower and
Operator each expressly grants to Lender, as secured party, a security interest
in the portion of the Property owned by Borrower or Operator, as applicable,
which is or may be subject to the provisions of the Uniform Commercial Code
which are applicable to secured transactions; it being understood and agreed
that the Improvements and Fixtures are part and parcel of the Land (the Land,
the Improvements and the Fixtures collectively referred to as the “Real
Property”) appropriated to the use thereof and, whether affixed or annexed to
the Real Property or not, shall for the purposes of this Mortgage be deemed
conclusively to be real estate and mortgaged hereby.

Section 1.2 Assignment of Leases and Rents. Borrower and Operator each hereby
absolutely and unconditionally assigns to Lender all of Borrower’s and
Operator’s right, title and interest in and to all current and future Leases and
Rents; it being intended by Borrower and Operator that this assignment
constitutes a present, absolute assignment and not an assignment for additional
security only. Nevertheless, subject to the terms of the Cash Management
Agreement, the other Loan Documents and Section 7.1(h) of this Mortgage, Lender
grants to Borrower and Operator a revocable license to (and Borrower and
Operator shall have the express right to) (a) collect, receive, use and enjoy
the Rents and Borrower and Operator shall hold such Rents, or a portion thereof
sufficient to discharge all current sums due on the Debt, in trust for the
benefit of Lender for use in the payment of such sums in accordance with the
terms of the other Loan Documents and (b) otherwise deal with and enjoy the
rights of lessor under the Leases.

Section 1.3 Security Agreement. This Mortgage is both a real property mortgage
and a “security agreement” within the meaning of the Uniform Commercial Code.
The Property includes both real and personal property and all other rights and
interests, whether

 

-7-



--------------------------------------------------------------------------------

tangible or intangible in nature, of Mortgagor in the Property. By executing and
delivering this Mortgage, Borrower and Operator each hereby grants to Lender, as
security for the Obligations (hereinafter defined), a security interest in all
Property, including without limitation the Fixtures, the Equipment, the Personal
Property and Rents to the full extent that such Property, including without
limitation the Fixtures, the Equipment, the Personal Property and Rents may be
subject to the Uniform Commercial Code (said portion of the Property so subject
to the Uniform Commercial Code being called the “Collateral”). If an Event of
Default shall occur and be continuing, Lender, in addition to any other rights
and remedies which it may have, shall have and may exercise immediately and
without demand, any and all rights and remedies granted to a secured party upon
default under the Uniform Commercial Code, including, without limiting the
generality of the foregoing, the right to take possession of the Collateral or
any part thereof, and to take such other measures as Lender may deem necessary
for the care, protection and preservation of the Collateral. Upon request or
demand of Lender after the occurrence and during the continuance of an Event of
Default, Borrower and Operator each shall, at its expense, assemble the
Collateral and make it available to Lender at a convenient place (at the Land if
tangible property) reasonably acceptable to Lender. Mortgagor shall pay to
Lender within ten (10) Business Days after demand therefor, any and all
expenses, including reasonable legal expenses and attorneys’ fees, incurred or
paid by Lender in protecting its interest in the Collateral and in enforcing its
rights hereunder with respect to the Collateral after the occurrence and during
the continuance of an Event of Default. Any notice of sale, disposition or other
intended action by Lender with respect to the Collateral sent to Mortgagor in
accordance with Section 10.6 of the Loan Agreement at least ten (10) Business
Days prior to such action, shall, except as otherwise provided by applicable
law, constitute reasonable notice to Mortgagor. The proceeds of any disposition
of the Collateral, or any part thereof, may, except as otherwise required by
applicable law, be applied by Lender to the payment of the Debt in such priority
and proportions as Lender in its discretion shall deem proper. The principal
place of business of Borrower and Operator (each, debtor) is as set forth on
page one hereof and the address of Lender (secured party) is as set forth on
page one hereof.

Section 1.4 Fixture Filing. Certain of the Property is or will become “fixtures”
(as that term is defined in the Uniform Commercial Code) on the Land, and this
Mortgage, upon being filed for record in the real estate records of the
recording district wherein such fixtures are situated, shall operate also as a
financing statement filed as a fixture filing in accordance with the applicable
provisions of said Uniform Commercial Code upon such of the Property that is or
may become fixtures.

Section 1.5 Pledges of Monies Held. Mortgagor hereby pledges to Lender any and
all monies now or hereafter held by Lender or on behalf of Lender, including,
without limitation, any sums deposited in the Clearing Account, the Cash
Management Account, the Reserve Funds and Net Proceeds, as additional security
for the Obligations until expended or applied as provided in this Mortgage and
the other Loan Documents.

Section 1.6 Notice To Lessees. Borrower and Operator hereby authorizes and
directs the lessees named in the Leases or any other future lessees or occupants
of the Property (and, as applicable, any guarantors under any Lease Guaranties)
to pay over to Lender or to such other party as Lender directs all Rents and all
sums due under any Lease or Lease Guaranties upon receipt from Lender of written
notice to the effect that Lender is then the holder of this Mortgage and that an
Event of Default exists and is continuing, and to continue to do so until
otherwise notified by Lender.

 

-8-



--------------------------------------------------------------------------------

Section 1.7 Assignment of Contracts. Mortgagor hereby absolutely and
unconditionally assigns to Lender all of Mortgagor’s right, title and interest
in and to the Contracts (defined below), it being intended that this assignment
be an absolute assignment from Mortgagor to Lender and not merely the granting
of a security interest. Until the occurrence of an Event of Default, Mortgagor
may retain, use and enjoy the benefits of the Contracts. Upon the occurrence and
during the continuance of an Event of Default (other than the Event of Defaults
described in Section 8.1(a)(vi) and Section 8.1(a)(vii) of the Loan Agreement
for which the revocation hereinafter described shall be automatic and
simultaneous with the occurrence of any such Event of Default), the license
described in the preceding sentence shall, upon Lender’s election, be
automatically revoked, and Lender may elect to exercise any and all of Lender’s
rights and remedies hereunder. Notwithstanding the foregoing, upon the election
by Lender to terminate the Management Agreement in accordance with
Section 5.1.17 of the Loan Agreement, the foregoing described license shall be
revoked. After such a revocation, Lender shall provide Mortgagor with notice of
same. As used herein, “Contracts” means, collectively, (a) all contracts between
Borrower and/or Operator and third parties in connection with the management,
construction, repair, renovation, use, operation or maintenance of the Property,
including without limitation, the Management Agreement, any franchise
agreements, any agreements regarding parking facilities for the Property, any
architect’s agreements, construction contracts, licensing agreements,
subcontracts, service and supply agreements, any other agreements with design
professionals, all agreements, allocations, and rights with all utility services
serving the Property and all development agreements, reservation agreements,
agreements of sale, options to purchase, rights of first refusal or any other
preferential right and permits, which have heretofore been or will hereafter be
executed by or on behalf of Borrower, Operator or Manager, or which have been or
will hereafter be assigned to or acquired by Borrower and/or Operator, in each
case as the same may thereafter from time to time be supplemented, amended,
modified or extended by one or more written agreements supplemental thereto
applicable to the Property (the parties with whom or to whom any of the
foregoing have been or may hereafter be given are hereinafter collectively
referred to as the “Contractors”); and (b) all warranties, guarantees, and other
rights of Borrower, Operator or Manager, direct and indirect, against
manufacturers, dealers, suppliers, Contractors, and others in connection with
the work done or to be done and the materials supplied or to be supplied to or
for the Property.

CONDITIONS TO GRANT

TO HAVE AND TO HOLD the above granted and described Property unto and to the use
and benefit of Lender and its successors and assigns, forever;

PROVIDED, HOWEVER, these presents are made upon the express condition that, if
Borrower shall pay to Lender the Debt at the time and in the manner provided in
the Note, the Loan Agreement and this Mortgage, and Borrower, Other Borrowers
and Operator shall perform the Other Obligations (as herein defined) as set
forth in this Mortgage and the other Loan Documents, and if each Mortgagor shall
abide by and comply with each and every

 

-9-



--------------------------------------------------------------------------------

covenant and condition set forth herein and in the Note, the Loan Agreement and
the other Loan Documents, these presents and the estate hereby granted shall
cease, terminate and be void; provided, however, Mortgagor’s obligation to
indemnify and hold harmless Lender pursuant to the provisions hereof shall
survive any such payment or release, except as set forth in the last sentence of
Section 10.5.

ARTICLE II - DEBT AND OBLIGATIONS SECURED

Section 2.1 Debt. This Mortgage and the grants, assignments and transfers made
in Article 1 are given for the purpose of securing the Debt.

Section 2.2 Other Obligations. This Mortgage and the grants, assignments and
transfers made in Article 1 are also given for the purpose of securing the
following (the “Other Obligations”):

(a) the performance by Borrower and Operator of their respective obligations
contained herein;

(b) the performance by each of Borrower, Operator and the Other Borrowers of
their respective obligations contained in the Loan Agreement and any other Loan
Document; and

(c) the performance by Borrower, Operator and the Other Borrowers of each of
their respective obligations contained in any renewal, extension, amendment,
modification, consolidation, change of, or substitution or replacement for, all
or any part of the Note, the Loan Agreement or any other Loan Document.

Section 2.3 Debt and Other Obligations. Borrower’s and the Other Borrowers’
obligations for the payment of the Debt and the performance by each of Borrower,
Operator and the Other Borrowers of the Other Obligations that it is obligated
to perform shall be referred to collectively herein as the “Obligations.”

ARTICLE III - BORROWER AND OPERATOR COVENANTS

Each of Borrower and Operator covenants and agrees that:

Section 3.1 Payment of Debt. Borrower will pay, or cause to be paid, the Debt at
the time and in the manner provided in the Loan Agreement, the Note and this
Mortgage.

Section 3.2 Incorporation by Reference. All the covenants, conditions and
agreements contained in (a) the Loan Agreement, (b) the Note and (c) all and any
of the other Loan Documents, are hereby made a part of this Mortgage to the same
extent and with the same force as if fully set forth herein.

Section 3.3 Insurance. Borrower shall obtain and maintain, or cause to be
maintained, in full force and effect at all times insurance with respect to
Borrower, Operator and the Property as required pursuant to the Loan Agreement.

 

-10-



--------------------------------------------------------------------------------

Section 3.4 Maintenance of Property. Borrower and Operator each shall cause the
Property to be maintained in a good and safe condition and repair in all
material respects, normal wear and tear excepted. Except as otherwise provided
in the Loan Agreement, the Improvements, the Fixtures, the Equipment and the
Personal Property shall not be removed, demolished or materially altered (except
for normal replacement of the Fixtures, the Equipment or the Personal Property,
tenant finish and refurbishment of the Improvements) without the consent of
Lender or as otherwise permitted pursuant to the Loan Agreement. Subject to and
in accordance with the terms and conditions of the Loan Agreement, Borrower
shall promptly repair, replace or rebuild, if applicable, any part of the
Property which may be destroyed by any Casualty or become damaged, worn or
dilapidated or which may be affected by any Condemnation.

Section 3.5 Waste. Neither Borrower nor Operator shall commit or suffer any
material waste of the Property or make any change in the use of the Property
which may reasonably be expected to materially increase the risk of fire or
other hazard arising out of the operation of the Property, or take any action
that might reasonably be expected to invalidate or allow the cancellation of any
Policy, or do or permit to be done thereon anything that might reasonably be
expected to materially impair the value of the Property or the security of this
Mortgage. Neither Borrower nor Operator will, without the prior written consent
of Lender, permit any drilling or exploration for or extraction, removal, or
production of any minerals from the surface or the subsurface of the Land,
regardless of the depth thereof or the method of mining or extraction thereof.

Section 3.6 Payment for Labor and Materials. (a) Except as otherwise provided in
the Loan Agreement and subject to Section 3.6(b) below, Borrower or Operator
will promptly pay or cause to be paid when due all bills and costs for labor,
materials, and specifically fabricated materials (“Labor and Material Costs”)
incurred in connection with the Property and never permit to exist beyond the
due date thereof in respect of the Property or any part thereof any lien or
security interest, even though inferior to the liens and the security interests
hereof, and in any event not permit to be created or exist in respect of the
Property or any part thereof any other or additional lien or security interest
other than the liens or security interests hereof except for the Permitted
Encumbrances.

(b) After prior written notice to Lender, Mortgagor, at its own expense, may
contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the amount or validity or application in
whole or in part of any of the Labor and Material Costs, provided that (i) no
Event of Default has occurred and is continuing under the Loan Agreement, the
Note, this Mortgage or any of the other Loan Documents, (ii) Mortgagor is
permitted to do so under the provisions of any other mortgage, deed of trust or
deed to secure debt affecting the Property, (iii) such proceeding shall suspend
the collection of the Labor and Material Costs from Mortgagor and from the
Property or Mortgagor shall have paid all of the Labor and Material Costs under
protest or Mortgagor shall have furnished security as provided in clause
(vi) below, (iv) such proceeding shall be permitted under and be conducted in
accordance with the provisions of any other instrument to which Mortgagor is
subject and shall not constitute a default thereunder, (v) neither the Property
nor any part thereof or interest therein will be in danger of being sold,
forfeited, terminated, canceled or lost, and (vi) Mortgagor shall have furnished
the security as may be required in the proceeding, or as may be required under
the Loan Agreement to insure the payment of any contested Labor and Material
Costs, together with all interest and penalties thereon.

 

-11-



--------------------------------------------------------------------------------

Section 3.7 Performance of Other Agreements. Borrower and Operator each shall
observe and perform each and every term, covenant and provision to be observed
or performed by Borrower or Operator, as applicable, pursuant to the Loan
Agreement, any other Loan Document and any other agreement or recorded
instrument affecting or pertaining to the Property and any amendments,
modifications or changes thereto.

Section 3.8 Title. Borrower has good, marketable and insurable fee simple title
to the real property comprising part of the Property and good title to the
balance of such Property, free and clear of all Liens (as defined in the Loan
Agreement) whatsoever except the Permitted Encumbrances (as defined in the Loan
Agreement), such other Liens as are permitted pursuant to the Loan Documents and
the Liens created by the Loan Documents. Operator has good, marketable and
insurable leasehold interest to the real property comprising part of the
Property and good title to the balance of such Property, free and clear of all
Liens whatsoever except the Permitted Encumbrances, such other Liens as are
permitted pursuant to the Loan Documents and the Liens created by the Loan
Documents. This Mortgage, when properly recorded in the appropriate records,
together with any Uniform Commercial Code financing statements required to be
filed in connection therewith (when filed), will create (a) a valid, perfected
first priority lien on the Property, subject only to Permitted Encumbrances,
such other liens as are permitted pursuant to the Loan Documents, and the Liens
created by the Loan Documents and (b) perfected security interests in and to,
and perfected collateral assignments of, all personalty (including the Leases),
all in accordance with the terms thereof, in each case subject only to any
applicable Permitted Encumbrances, such other Liens as are permitted pursuant to
the Loan Documents and the Liens created by the Loan Documents. To Borrower’s
and Operator’s knowledge after due inquiry, there are no claims for payment for
work, labor or materials affecting the Property which are past due (unless such
claims for payments are being contested in accordance with the terms and
conditions of this Mortgage) and no such claims are or may become a lien prior
to, or of equal priority with, the Liens created by the Loan Documents.

Section 3.9 Letter of Credit Rights. If Borrower or Operator is at any time a
beneficiary under a letter of credit relating to the properties, rights, titles
and interests referenced in Section 1.1 of this Mortgage now or hereafter issued
in favor of Borrower or Operator, Borrower or Operator, as applicable, shall
promptly notify Lender thereof and, at the request and option of Lender,
Borrower or Operator shall use commercially reasonable efforts to, either
(i) arrange for the issuer and any confirmer of such letter of credit to consent
to an assignment to Lender of the proceeds of any drawing under the letter of
credit or (ii) arrange for Lender to become the transferee beneficiary of the
letter of credit, with Lender agreeing, in each case, that the proceeds of any
drawing under the letter of credit are to be applied as provided in Section 7.2
of this Mortgage.

ARTICLE IV - OBLIGATIONS AND RELIANCES

Section 4.1 Relationship of Mortgagor and Lender. The relationship between
Mortgagor and Lender is solely that of debtor and creditor, and Lender has no
fiduciary

 

-12-



--------------------------------------------------------------------------------

or other special relationship with Mortgagor, and no term or condition of the
Loan Agreement, the Note, this Mortgage and the other Loan Documents shall be
construed so as to deem the relationship between Mortgagor and Lender to be
other than that of debtor and creditor.

Section 4.2 No Lender Obligations. Notwithstanding the provisions of Subsection
1.1(i) and 1.1(k) or Section 1.2 hereof, this Mortgage shall not be construed to
bind Lender to the performance of any of the covenants, conditions or provisions
contained in any Lease or any Lease Guaranty or otherwise impose any obligation
upon Lender. Lender shall not be liable for any loss sustained by Borrower or
Operator resulting from Lender’s failure to let the Property after an Event of
Default or from any other act or omission of Lender in managing the Property
after an Event of Default unless such loss is caused by the willful misconduct
or gross negligence of Lender. Lender shall not be obligated to perform or
discharge any obligation, duty or liability under the Leases or any Lease
Guaranties or under or by reason of this Mortgage, and each of Borrower and
Operator shall, and hereby agrees to, indemnify Lender for, and to hold Lender
harmless from, any and all liability, loss or damage which may or might be
incurred under the Leases, any Lease Guaranty or under or by reason of this
Mortgage and from any and all claims and demands whatsoever, including the
defense of any such claims or demands which may be asserted against Lender by
reason of any alleged obligations and undertakings on its part to perform or
discharge any of the terms, covenants or agreements contained in the Leases or
any Lease Guaranty unless such loss is caused by the willful misconduct or gross
negligence of Lender. Should Lender incur any such liability, the amount
thereof, including Lender’s costs, expenses and reasonable attorneys’ fees,
shall be secured by this Mortgage and the other Loan Documents and Borrower and
Operator shall reimburse Lender therefor within ten (10) days after demand and
upon the failure of Borrower or Operator so to do Lender may, at its option,
declare all sums secured by this Mortgage and the other Loan Documents
immediately due and payable. This Mortgage shall not operate to place any
obligation or liability for the control, care, management or repair of the
Property upon Lender, nor for the carrying out of any of the terms and
conditions of the Leases or any Lease Guaranties; nor shall it operate to make
Lender responsible or liable for any waste committed on the Property by the
tenants or any other parties, or for any dangerous or defective condition of the
Property including, without limitation, the presence of any Hazardous Substances
(as defined in the Environmental Indemnity), except to the extent arising from
Lender’s gross negligence or willful misconduct, or for any negligence in the
management, upkeep, repair or control of the Property resulting in loss or
injury or death to any tenant, licensee, employee or stranger, except to the
extent arising from Lender’s gross negligence or willful misconduct. Lender is
not undertaking the performance of any obligations with respect to such
agreements, contracts, certificates, instruments, franchises, permits,
trademarks, licenses and other documents. Notwithstanding the provisions of this
Section 4.2 to the contrary, the liabilities and obligations of Borrower and
Operator shall not apply to the extent such liability and obligations arose
after any Indemnified Party, or its nominee acquired title to the Property
whether by foreclosure, exercise of power of sale, deed in lieu of foreclosure
or otherwise.

Section 4.3 No Reliance on Lender.

(a) The general partners, members, principals and (if Borrower or Operator is a
trust) beneficial owners of Borrower and Operator are experienced in the
ownership and operation of properties similar to the Property, and Mortgagor and
Lender are relying solely

 

-13-



--------------------------------------------------------------------------------

upon such expertise and business plan in connection with the ownership and
operation of the Property. Neither Borrower nor Operator is relying on Lender’s
expertise, business acumen or advice in connection with the Property.

(b) By accepting or approving anything required to be observed, performed or
fulfilled or to be given to Lender pursuant to this Mortgage, the Loan
Agreement, the Note or the other Loan Documents, including, without limitation,
any officer’s certificate, balance sheet, statement of profit and loss or other
financial statement, survey, appraisal, or insurance policy, Lender shall not be
deemed to have warranted, consented to, or affirmed the sufficiency, the
legality or effectiveness of same, and such acceptance or approval thereof shall
not constitute any warranty or affirmation with respect thereto by Lender.

Section 4.4 Reliance. Mortgagor recognizes and acknowledges that in accepting
the Loan Agreement, the Note, this Mortgage and the other Loan Documents, Lender
is expressly and primarily relying on the truth and accuracy of the warranties
and representations set forth in Section 4.1 of the Loan Agreement without any
obligation to investigate the Property and notwithstanding any investigation of
the Property by Lender; that such reliance existed on the part of Lender prior
to the date hereof, that the warranties and representations are a material
inducement to Lender in making the Loan; and that Lender would not be willing to
make the Loan and accept this Mortgage in the absence of the warranties and
representations as set forth in Section 4.1 of the Loan Agreement. All
representations, warranties, covenants, conditions and agreements contained in
the Loan Agreement and the other Loan Documents as the same may be modified,
renewed, substituted or extended are hereby made a part of this Mortgage to the
same extent and with the same force as if fully set forth herein.

Section 4.5 No Mortgagee in Possession. Nothing herein contained shall be
construed as constituting Lender a “mortgagee in possession” in the absence of
the taking of actual possession of the Property by Lender.

ARTICLE V - FURTHER ASSURANCES

Section 5.1 Recording of Mortgage, Etc. Mortgagor forthwith upon the execution
and delivery of this Mortgage and thereafter, from time to time, will cause this
Mortgage and any of the other Loan Documents creating a Lien or security
interest or evidencing the Lien hereof upon the Property and each instrument of
further assurance to be filed, registered or recorded in such manner and in such
places as may be required by any present or future law in order to publish
notice of and fully to protect and perfect the Lien or security interest hereof
upon, and the interest of Lender in, the Property. Borrower will pay all taxes,
filing, registration or recording fees, and all expenses incident to the
preparation, execution, acknowledgment and/or recording of the Note, this
Mortgage, the other Loan Documents, any note, deed of trust or mortgage
supplemental hereto, any security instrument with respect to the Property and
any instrument of further assurance, and any modification or amendment of the
foregoing documents, and all federal, state, county and municipal taxes, duties,
imposts, assessments and charges arising out of or in connection with the
execution and delivery of this Mortgage, any deed of trust or mortgage
supplemental hereto, any security instrument with respect to the Property or any
instrument of further assurance, and any modification or amendment of the
foregoing documents, except where prohibited by law so to do.

 

-14-



--------------------------------------------------------------------------------

Section 5.2 Further Acts, etc. Mortgagor will, at the cost of Mortgagor, and
without expense to Lender, do, execute, acknowledge and deliver all and every
further acts, deeds, conveyances, deeds of trust, mortgages, assignments,
notices of assignments, transfers and assurances as Lender shall, from time to
time, reasonably require, for the better assuring, conveying, assigning,
transferring, and confirming unto Lender the Property and rights hereby
mortgaged, deeded, granted, bargained, sold, conveyed, confirmed, pledged,
assigned, warranted and transferred or intended now or hereafter so to be, or
which Mortgagor may be or may hereafter become bound to convey or assign to
Lender, or for carrying out the intention or facilitating the performance of the
terms of this Mortgage or for filing, registering or recording this Mortgage, or
for complying with all Legal Requirements. Mortgagor, on demand, will execute
and deliver, and in the event it shall fail to so execute and deliver, hereby
authorizes Lender to execute in the name of Mortgagor to the extent Lender may
lawfully do so (or in the case of financing statements, without the signature of
Mortgagor), one or more financing statements, chattel mortgages or comparable
security instruments to evidence more effectively the security interest of
Lender in the Property and the Collateral. Such financing statements may
describe as the collateral covered thereby “all assets of the debtor, whether
now owned or hereafter acquired” or words to that effect, notwithstanding that
such collateral description may be broader in scope than the collateral
described herein. Lender shall provide Mortgagor with copies of any notices
and/or instruments of filings executed by Lender in accordance with the
immediately preceding sentence, provided, that failure by Lender to provide such
copies shall not affect the validity thereof. Mortgagor grants to Lender an
irrevocable power of attorney coupled with an interest for the purpose of
exercising and perfecting any and all rights and remedies available to Lender at
law and in equity upon the occurrence and during the continuance of an Event of
Default, including without limitation, such rights and remedies available to
Lender pursuant to this Section 5.2. Notwithstanding anything to the contrary in
the immediately preceding sentence, Lender shall not execute any documents as
attorney in fact for Mortgagor unless Mortgagor shall have failed or refused to
execute the same within three (3) Business Days after receipt of Lender’s
request thereof.

Section 5.3 Changes in Tax, Debt, Credit and Documentary Stamp Laws.

(a) If any law is enacted or adopted or amended after the date of this Mortgage
which deducts all or any portion of the Debt from the value of the Property for
the purpose of taxation or which imposes a tax, either directly or indirectly,
on the Debt or Lender’s interest in the Property granted by this Mortgage,
Borrower will pay the tax, with interest and penalties thereon, if any (provided
that nothing hereunder shall require Borrower to pay any income tax imposed on
Lender by reason of its interest in the Property). If Lender is advised in
writing by counsel chosen by it that the payment of tax by Borrower would be
unlawful or taxable to Lender or unenforceable or provide the basis for a
defense of usury, then Lender shall have the option by written notice of not
less than one hundred eighty (180) days to declare the Debt immediately due and
payable; provided, however, no Spread Maintenance Premium, prepayment premium or
penalty shall be due or payable in connection therewith and provided, further,
that Lender shall not exercise such option if, within such one hundred eighty
(180) day period, Borrower shall prepay the outstanding principal balance of the
Loan in an amount equal to the Adjusted Release Amount for the applicable
Property, obtain a release of the applicable Property and pay all other amounts
due pursuant to and in accordance with Section 2.5.2 of the Loan Agreement.

 

-15-



--------------------------------------------------------------------------------

(b) Borrower will not claim or demand or be entitled to any credit or credits on
account of the Debt for any part of the Taxes or Other Charges assessed against
the Property, or any part thereof, and no deduction shall otherwise be made or
claimed from the assessed value of the Property, or any part thereof, for real
estate tax purposes by reason of this Mortgage or the Debt. If such claim,
credit or deduction shall be required by law, Lender shall have the option, by
written notice of not less than one hundred eighty (180) days to declare the
Debt immediately due and payable; provided, however, no Spread Maintenance
Premium, prepayment premium or penalty shall be due or payable in connection
therewith and provided, further, that Lender shall not exercise such option if,
within such one hundred eighty (180) day period, Borrower shall prepay the
outstanding principal balance of the Loan in an amount equal to the Adjusted
Release Amount for the applicable Property, obtain a release of the applicable
Property and pay all other amounts due pursuant to and in accordance with
Section 2.5.2 of the Loan Agreement.

(c) If at any time the United States of America, any State thereof or any
subdivision of any such State shall require revenue or other stamps to be
affixed to the Note, this Mortgage, or any of the other Loan Documents or impose
any other tax or charge on the same, Borrower will pay for the same, with
interest and penalties thereon, if any.

Section 5.4 Severing of Mortgage. This Mortgage and the Note may, at any time
until the same shall be fully paid and satisfied, at the sole election of Lender
and at Lender’s sole cost and expense (provided no Event of Default has occurred
and is continuing), be severed into two or more notes and two or more security
instruments in such denominations as Lender shall determine in its sole
discretion, each of which shall cover all or a portion of the Property to be
more particularly described therein, provided that such severance does not
increase, other than a de minimis amount, the obligations of Borrower and
Operator under the Loan Documents or materially diminish, other than a de
minimis amount, any of the rights of Borrower and Operator under the Loan
Documents. To that end, Borrower and/or Operator, upon written request of Lender
and at Lender’s sole cost and expense, shall execute, acknowledge and deliver,
or cause to be executed, acknowledged and delivered by the then owner of the
Property, to Lender and/or its designee or designees substitute notes and
security instruments in such principal amounts, aggregating not more than the
then unpaid principal amount of this Mortgage, and containing terms, provisions
and clauses similar to those contained herein and in the Note, and such other
documents and instruments as may be required by Lender. The provisions of this
Section 5.4 are subject to the provisions of the Loan Agreement.

Section 5.5 Replacement Documents. Upon receipt of an affidavit of an officer of
Lender as to the loss, theft, destruction or mutilation of the Note or any other
Loan Document which is not of public record, and, in the case of any such
mutilation, upon surrender and cancellation of such Note or other Loan Document,
Borrower or Operator, as applicable, will issue, in lieu thereof, a replacement
Note or other Loan Document, dated the date of such lost, stolen, destroyed or
mutilated Note or other Loan Document in the same principal amount thereof and
otherwise of like tenor.

ARTICLE VI - DUE ON SALE/ENCUMBRANCE

Section 6.1 Lender Reliance. Mortgagor acknowledges that Lender has examined and
relied on the experience of Mortgagor and its respective general partners,

 

-16-



--------------------------------------------------------------------------------

members, principals and (if Borrower or Operator is a trust) beneficial owners
in owning and operating properties such as the Property in agreeing to make the
Loan, and will continue to rely on Borrower’s ownership of the Property as a
means of maintaining the value of the Property as security for repayment of the
Debt and the performance of the Other Obligations. Mortgagor acknowledges that
Lender has a valid interest in maintaining the value of the Property so as to
ensure that, should an Event of Default occur in the repayment of the Debt or
the performance of the Other Obligations, Lender can recover the Debt by a sale
of the Property.

Section 6.2 No Sale/Encumbrance. Neither Mortgagor nor any Restricted Party
shall Transfer the Property or any part thereof or any interest therein or
permit or suffer the Property or any part thereof or any interest therein to be
Transferred other than as expressly permitted pursuant to the terms of the Loan
Agreement.

ARTICLE VII - RIGHTS AND REMEDIES UPON DEFAULT

Section 7.1 Remedies. Upon the occurrence and during the continuance of any
Event of Default, Borrower and Operator agree that Lender, acting on behalf of
and at the sole discretion of Lender in its capacity as Lender’s agent, may take
such action, without notice or demand, as it deems advisable to protect and
enforce its rights against Mortgagor and in and to the Property, including, but
not limited to, the following actions, each of which may be pursued concurrently
or otherwise, at such time and in such order as Lender may determine, in its
sole discretion, without impairing or otherwise affecting the other rights and
remedies of Lender:

(a) declare the entire unpaid Debt to be immediately due and payable;

(b) institute proceedings, judicial or otherwise, for the complete foreclosure
of this Mortgage under any applicable provision of law, in which case the
Property or any interest therein may be sold for cash or upon credit in one or
more parcels or in several interests or portions and in any order or manner;

(c) with or without entry, to the extent permitted and pursuant to the
procedures provided by applicable law, institute proceedings for the partial
foreclosure of this Mortgage for the portion of the Debt then due and payable,
subject to the continuing lien and security interest of this Mortgage for the
balance of the Debt not then due, unimpaired and without loss of priority;

(d) sell for cash or upon credit the Property or any part thereof and all
estate, claim, demand, right, title and interest of Mortgagor therein and rights
of redemption thereof, pursuant to power of sale (if applicable under the laws
of the State in which the Property is located) or otherwise, at one or more
sales, as an entirety or in parcels, at such time and place, upon such terms and
after such notice thereof as may be required or permitted by law;

(e) institute an action, suit or proceeding in equity for the specific
performance of any covenant, condition or agreement contained herein, in the
Note, the Loan Agreement or in the other Loan Documents;

 

-17-



--------------------------------------------------------------------------------

(f) recover judgment on the Note either before, during or after any proceedings
for the enforcement of this Mortgage or the other Loan Documents;

(g) apply for the appointment of a receiver, trustee, liquidator or conservator
of the Property, without notice and without regard for the adequacy of the
security for the Debt and without regard for the solvency of Mortgagor, any
Guarantor or any Indemnifying Person with respect to the Loan or of any Person
liable for the payment of the Debt;

(h) the license granted to Borrower and Operator under Section 1.2 hereof shall
automatically be revoked, and Lender shall immediately be entitled to possession
of all Rents, whether or not Lender enters upon or takes control of the
Property, and Lender may, at its option, without waiving such Event of Default,
without regard to the adequacy of the security for the Debt, with or without
bringing any action or proceeding, or by a receiver appointed by a court, enter
into or upon the Property, either personally or by its agents, nominees or
attorneys and dispossess Mortgagor and its agents and servants therefrom,
without liability for trespass, damages or otherwise and exclude Mortgagor and
its agents or servants wholly therefrom, and take possession of the Property and
all books, records and accounts relating thereto and Mortgagor agrees to
surrender possession of the Property and of such books, records and accounts to
Lender upon demand, and thereupon Lender may (i) use, lease, operate, manage,
control, insure, maintain, repair, restore and otherwise deal with all and every
part of the Property and conduct the business thereat on such terms and for such
period of time as Lender may deem proper; (ii) complete any construction on the
Property in such manner and form as Lender deems advisable; (iii) make
alterations, additions, renewals, renovations, repairs, replacements and
improvements to or on the Property; (iv) exercise all rights and powers of
Mortgagor with respect to the Property, whether in the name of Mortgagor or
otherwise, including, without limitation, the right to make, cancel, enforce or
modify Leases, obtain and evict tenants and demand, sue for, collect and receive
all Rents of the Property and every part thereof and sums due under all Lease
Guaranties, including those past due and unpaid; (v) require Mortgagor to pay
monthly in advance to Lender, or any receiver appointed to collect the Rents,
the fair and reasonable rental value for the use and occupation of such part of
the Property as may be occupied by Mortgagor; (vi) require Mortgagor to vacate
and surrender possession of the Property to Lender or to such receiver and, in
default thereof, Mortgagor may be evicted by summary proceedings or otherwise;
and (vii) any law, custom or use to the contrary notwithstanding, apply the
receipts from the Property to the payment of the Debt, in such order, priority
and proportions as Lender shall deem appropriate in its sole discretion after
deducting therefrom all expenses (including reasonable third-party attorneys’
fees) incurred in connection with the aforesaid operations and all amounts
necessary to pay the Taxes, Other Charges, Insurance Premiums and other expenses
in connection with the Property, and the cost of all alterations, renovations,
repairs or replacements, and all expenses incident to taking and retaining
possession of the Property, as well as just and reasonable compensation for the
services of Lender, its counsel, agents and employees;

(i) exercise any and all rights and remedies granted to a secured party upon
default under the Uniform Commercial Code, including, without limiting the
generality of the foregoing: (i) the right to take possession of the Fixtures,
the Equipment, the Personal Property or any part thereof, and to take such other
measures as Lender may deem necessary for the care, protection and preservation
of the Fixtures, the Equipment, and the Personal Property, and

 

-18-



--------------------------------------------------------------------------------

(ii) request Mortgagor at its expense to assemble the Fixtures, the Equipment,
and the Personal Property and make it available to Lender at a convenient place
acceptable to Lender. Any notice of sale, disposition or other intended action
by Lender with respect to the Fixtures, the Equipment, and/or the Personal
Property sent to Mortgagor in accordance with the provisions hereof at least
ten (10) days prior to such action, shall constitute commercially reasonable
notice to Mortgagor;

(j) apply any sums then deposited or held in escrow or otherwise by or on behalf
of Lender in accordance with the terms of the Loan Agreement, this Mortgage or
any other Loan Document (collectively, “Escrow Deposits”) to the payment of the
following items in any order in its sole discretion (but subject to the express
terms of such Loan Documents):

(i) Taxes and Other Charges;

(ii) Insurance Premiums;

(iii) Interest on the unpaid principal balance of the Note;

(iv) Amortization of the unpaid principal balance of the Note; and

(v) All other sums payable pursuant to the Note, the Loan Agreement, this
Mortgage and the other Loan Documents, including without limitation advances
made by Lender pursuant to the terms of this Mortgage;

provided that any Escrow Deposits remaining on deposit with Lender following
application of the Escrow Deposits by Lender as provided above shall be returned
to Mortgagor in accordance with and subject to the terms and provisions of the
Loan Agreement and the other Loan Documents;

(k) pursue such other remedies as Lender may have under applicable law; or

(l) apply the undisbursed balance of any Net Proceeds Deficiency deposit,
together with interest thereon, to the payment of the Debt in such order,
priority and proportions as Lender shall deem to be appropriate in its
discretion.

In the event of a sale, by foreclosure, power of sale (if applicable under the
laws of the State in which the Property is located) or otherwise, of less than
all of the Property, this Mortgage shall continue as a lien and security
interest on the remaining portion of the Property unimpaired and without loss of
priority.

Section 7.2 Application of Proceeds. Subject to the terms of the Loan Agreement,
upon the occurrence and during the continuance of an Event of Default, the
purchase money, proceeds and avails of any disposition of the Property, and/or
any part thereof, or any other sums collected by Lender pursuant to the Note,
this Mortgage or the other Loan Documents, may be applied by Lender to the
payment of the Debt in such priority and proportions as Lender in its discretion
shall deem proper.

 

-19-



--------------------------------------------------------------------------------

Section 7.3 Right to Cure Defaults. Upon the occurrence and during the
continuance of any Event of Default, Lender may, but without any obligation to
do so and without notice to or demand on Mortgagor and without releasing
Mortgagor from any obligation hereunder, make any payment or do any act required
of Mortgagor hereunder in such manner and to such extent as Lender may deem
necessary to protect the security hereof. Lender is authorized to enter upon the
Property for such purposes, or appear in, defend, or bring any action or
proceeding to protect its interest in the Property or to foreclose this Mortgage
or collect the Debt, and the cost and expense thereof (including reasonable
third-party attorneys’ fees to the extent permitted by law), with interest as
provided in this Section 7.3, shall constitute a portion of the Debt and shall
be due and payable to Lender upon demand. All such costs and expenses incurred
by Lender in remedying such Event of Default or such failed payment or act or in
appearing in, defending, or bringing any such action or proceeding shall bear
interest at the Default Rate, for the period after notice from Lender that such
cost or expense was incurred to the date of payment to Lender. All such costs
and expenses incurred by Lender together with interest thereon calculated at the
Default Rate shall be deemed to constitute a portion of the Debt and be secured
by this Mortgage and the other Loan Documents and shall be immediately due and
payable upon demand by Lender therefor.

Section 7.4 Actions and Proceedings. Lender has the right to appear in and
defend any action or proceeding brought with respect to the Property and,
provided that, if no Event of Default has occurred and is continuing, Lender
shall endeavor to cooperate with Mortgagor and its legal counsel with respect to
any defense by Lender of any such action. Subject to the terms of the Loan
Agreement, Lender shall also have the right to bring any action or proceeding,
in the name and on behalf of Mortgagor, which Lender, in its discretion, decides
should be brought to protect its interest in the Property, provided that Lender
shall notify Mortgagor that it intends to bring such action at least ten
(10) days prior to Lender instituting any such action (unless (a) an Event of
Default has occurred and is continuing or (b) the provision of such notice by
Lender reasonably threatens to materially prejudice Lender’s rights or
materially adversely affect Lender’s interest in the Property or Lender’s rights
and remedies under the Loan Documents, in either of which events such notice
shall not be required), and Lender shall endeavor to provide to Mortgagor and
its legal counsel reasonable periodic status updates as to any such action
brought by Lender.

Section 7.5 Recovery of Sums Required to Be Paid. Subject to the terms of the
Loan Agreement, Lender shall have the right from time to time to take action to
recover any sum or sums which constitute a part of the Debt as the same become
due, without regard to whether or not the balance of the Debt shall be due, and
without prejudice to the right of Lender thereafter to bring an action of
foreclosure, or any other action, for an Event of Default by Mortgagor existing
at the time such earlier action was commenced.

Section 7.6 Examination of Books and Records. At reasonable times and upon
reasonable prior notice, Lender, its agents, accountants and attorneys shall
have the right to examine the records, books, management and other papers of
Mortgagor which reflect upon its financial condition, at the Property or at any
office regularly maintained by Mortgagor where the books and records are
located. Lender and its agents shall have the right to make copies and extracts
from the foregoing records and other papers. In addition, at reasonable times
and upon reasonable prior notice, but not more than two (2) times in any
calendar year, (provided, that

 

-20-



--------------------------------------------------------------------------------

upon the occurrence and during the continuance of an Event of Default, the
foregoing limitation for examinations per annum shall not apply) Lender, its
agents, accountants and attorneys shall have the right to examine and audit the
books and records of Mortgagor pertaining to the income, expenses and operation
of the Property during reasonable business hours at any office of Mortgagor
where the books and records are located. This Section 7.6 shall apply throughout
the term of the Note and without regard to whether an Event of Default has
occurred or is continuing.

Section 7.7 Other Rights, etc.

(a) The failure of Lender to insist upon strict performance of any term hereof
shall not be deemed to be a waiver of any term of this Mortgage. Mortgagor shall
not be relieved of Mortgagor’s obligations hereunder by reason of (i) the
failure of Lender to comply with any request of Mortgagor or any Guarantor or
any Indemnifying Person with respect to the Loan to take any action to foreclose
this Mortgage or otherwise enforce any of the provisions hereof or of the Note
or the other Loan Documents, (ii) the release, regardless of consideration, of
the whole or any part of the Property, or of any person liable for the Debt or
any portion thereof, or (iii) any agreement or stipulation by Lender extending
the time of payment or otherwise modifying or supplementing the terms of the
Note, this Mortgage or the other Loan Documents.

(b) It is agreed that the risk of loss or damage to the Property is on
Mortgagor, and Lender shall have no liability whatsoever for decline in value of
the Property, for failure to maintain the Policies, or for failure to determine
whether insurance in force is adequate as to the amount of risks insured.
Possession by Lender shall not be deemed an election of judicial relief if any
such possession is requested or obtained with respect to any Property or
Collateral not in Lender’s possession.

(c) Lender may resort for the payment of the Debt to any other security held by
Lender in such order and manner as Lender, in its discretion, may elect. Lender
may take action to recover the Debt, or any portion thereof, or to enforce any
covenant hereof without prejudice to the right of Lender thereafter to foreclose
this Mortgage. The rights of Lender under this Mortgage shall be separate,
distinct and cumulative and none shall be given effect to the exclusion of the
others. No act of Lender shall be construed as an election to proceed under any
one provision herein to the exclusion of any other provision. Lender shall not
be limited exclusively to the rights and remedies herein stated but shall be
entitled to every right and remedy now or hereafter afforded at law or in
equity.

(d) Nothing contained in this Mortgage and no act done or omitted by Lender
pursuant to the power and rights granted to Lender hereunder shall be deemed to
be a waiver by Lender of its rights and remedies under the Loan Agreement, the
Note, or the other Loan Documents and this Mortgage is made and accepted without
prejudice to any of the rights and remedies possessed by Lender under the terms
thereof. The right of Lender to collect the Debt and to enforce any other
security therefor held by it may be exercised by Lender either prior to,
simultaneously with, or subsequent to any action taken by it hereunder.
Mortgagor hereby absolutely, unconditionally and irrevocably waives any and all
rights to assert any setoff of any nature whatsoever with respect to the
obligations of Mortgagor under this Mortgage in any action or proceeding brought
by Lender to collect same, or any portion thereof, or to enforce and realize
upon the lien and security interest created by this Mortgage, the Loan
Agreement, the Note, or any of the other Loan Documents.

 

-21-



--------------------------------------------------------------------------------

Section 7.8 Right to Release Any Portion of the Property and Other Security.
Lender may release any portion of the Property from the lien of this Mortgage
for such consideration as Lender may require without, as to the remainder of the
Property, in any way impairing or affecting the lien or priority of this
Mortgage, or improving the position of any subordinate lienholder with respect
thereto, except to the extent that the obligations hereunder shall have been
reduced by the actual monetary consideration, if any, received by Lender for
such release, and may accept by assignment, pledge or otherwise any other
property in place thereof as Lender may require without being accountable for so
doing to any other lienholder. This Mortgage shall continue as a lien and
security interest in the remaining portion of the Property. Lender may take or
release from the liens created by the Loan Documents other security for the
payment of the Debt, may release any party primarily or secondarily liable
therefor and may apply any other security held by it to the reduction or
satisfaction of the Debt without prejudice to any of its rights under this
Mortgage.

Section 7.9 Intentionally Omitted.

Section 7.10 Recourse and Choice of Remedies. Notwithstanding any other
provision of this Mortgage or the Loan Agreement, including, without limitation,
Section 9.4 of the Loan Agreement, Lender and the other Indemnified Parties (as
hereinafter defined) are entitled to enforce against Borrower and Operator the
obligations of Borrower and Operator contained in Sections 9.1, 9.2 and 9.3
herein and Section 9.4 of the Loan Agreement without first resorting to or
exhausting any security or collateral and without first having recourse to the
Note or any of the Property, through foreclosure or acceptance of a deed in lieu
of foreclosure or otherwise, and in the event Lender commences a foreclosure
action against the Property, Lender is entitled to pursue a deficiency judgment
with respect to such obligations against Borrower. The provisions of Sections
9.1, 9.2 and 9.3 herein and Section 9.4 of the Loan Agreement are, relative to
Borrower and Operator, exceptions to any non-recourse or exculpation provisions
in the Loan Agreement, the Note, this Mortgage or the other Loan Documents, and
Borrower and Operator are fully and personally liable for the obligations
pursuant to Sections 9.1, 9.2 and 9.3 herein and Section 9.4 of the Loan
Agreement with respect to their respective obligations set forth in such
sections. The liability of Borrower and Operator (but not any partner, member,
shareholder, officer, director or agent of Borrower or Operator) pursuant to
Sections 9.1, 9.2 and 9.3 herein and Section 9.4 of the Loan Agreement is not
limited to the original principal amount of the Note. Notwithstanding the
foregoing, nothing herein shall inhibit or prevent Lender from foreclosing or
exercising any other rights and remedies pursuant to the Loan Agreement, the
Note, this Mortgage and the other Loan Documents, whether simultaneously with
foreclosure proceedings or in any other sequence. A separate action or actions
may be brought and prosecuted against Borrower and Operator pursuant to
Sections 9.1, 9.2 and 9.3 herein and Section 9.4 of the Loan Agreement whether
or not action is brought against any other Person or whether or not any other
Person is joined in the action or actions. In addition, Lender shall have the
right but not the obligation to join and participate in, as a party if it so
elects, any administrative or judicial proceedings or actions initiated in
connection with any matter addressed in Article 9 herein.

 

-22-



--------------------------------------------------------------------------------

Section 7.11 Non-Waiver. The exercise by Lender of any option granted it in
Section 7.1 of this Mortgage and the collection of the Rents and sums due under
the Leases and Lease Guaranties and the application thereof as herein provided
shall not be considered a waiver of any default by Borrower or Operator under
the Note, the Loan Agreement, the Leases, this Mortgage or the other Loan
Documents to which each is a party. The failure of Lender to insist upon strict
performance of any term hereof shall not be deemed to be a waiver of any term of
this Mortgage. Mortgagor shall not be relieved of Mortgagor’s obligations
hereunder by reason of (a) the failure of Lender to comply with any request of
Mortgagor or any other party to take any action to enforce any of the provisions
hereof or of the Loan Agreement, the Note or the other Loan Documents, (b) the
release regardless of consideration, of the whole or any part of the Property
from the liens created by the Loan Documents (except to the extent expressly set
forth in any documents evidencing or effecting such release), or (c) any
agreement or stipulation by Lender extending the time of payment or otherwise
modifying or supplementing the terms of this Mortgage, the Loan Agreement, the
Note, or the other Loan Documents (except to the extent expressly set forth in
any such agreement or stipulation). Subject to the terms of the Loan Agreement,
Lender may resort for the payment of the Debt to any other security held by
Lender in connection with the Loan in such order and manner as Lender, in its
discretion, may elect. Lender may take any action to recover the Debt, or any
portion thereof, or to enforce any covenant hereof without prejudice to the
right of Lender thereafter to enforce its rights under this Mortgage. The rights
of Lender under this Mortgage shall be separate, distinct and cumulative and
none shall be given effect to the exclusion of the others. No act of Lender
shall be construed as an election to proceed under any one provision herein to
the exclusion of any other provision.

Section 7.12 Right of Entry. Subject to the rights of tenants, upon reasonable
prior notice to Mortgagor, Lender and its agents shall have the right to enter
and inspect the Property at all reasonable times on any Business Day.

ARTICLE VIII - PREPAYMENT

Section 8.1 Prepayment. The Debt may not be prepaid in whole or in part except
in accordance with the express terms and conditions of the Loan Agreement and
this Mortgage.

ARTICLE IX - INDEMNIFICATION

Section 9.1 General Indemnification. Except to the extent caused by the gross
negligence or willful misconduct of the Indemnified Parties, each of Borrower
and Operator shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnified Parties from and against any and all
claims, suits, liabilities (including, without limitation, strict liabilities),
actions, proceedings, obligations, debts, damages, losses, costs, expenses,
fines, penalties, charges, fees, expenses, judgments, awards, amounts paid in
settlement, punitive damages, and consequential damages, of whatever kind or
nature (including but not limited to reasonable attorneys’ fees and other costs
of defense) (collectively, the “Losses”) imposed upon or incurred by or asserted
against any Indemnified Parties and directly or indirectly arising out of or in
any way relating to any one or more of the following: (a) ownership of this
Mortgage, the Property or any interest therein or receipt of any Rents;

 

-23-



--------------------------------------------------------------------------------

(b) any amendment to, or restructuring of, the Debt, the Note, the Loan
Agreement, this Mortgage, or any other Loan Documents, each to the extent
required by Borrower or Operator; (c) any and all lawful action that may be
taken by Lender in connection with the enforcement of the provisions of this
Mortgage, the Loan Agreement, the Note or any of the other Loan Documents, each
to the extent required by Borrower or Operator, whether or not suit is filed in
connection with same, or in connection with Borrower or Operator, any Guarantor
or any Indemnifying Person and/or any partner, joint venturer or shareholder
thereof becoming a party to a voluntary or involuntary federal or state
bankruptcy, insolvency or similar proceeding; (d) any accident, injury to or
death of persons or loss of or damage to property occurring in, on or about the
Property or any part thereof or on the adjoining sidewalks, curbs, adjacent
property or adjacent parking areas, streets or ways; (e) any use, nonuse or
condition in, on or about the Property or any part thereof or on the adjoining
sidewalks, curbs, adjacent property or adjacent parking areas, streets or ways;
(f) performance of any labor or services or the furnishing of any materials or
other property in respect of the Property or any part thereof; (g) the failure
of any Person to file timely with the Internal Revenue Service an accurate Form
1099-B, Statement for Recipients of Proceeds from Real Estate, Broker and Barter
Exchange Transactions, which may be required in connection with this Mortgage,
or to supply a copy thereof in a timely fashion to the recipient of the proceeds
of the transaction in connection with which this Mortgage is made; (h) any
failure of the Property to be in compliance with any Legal Requirements; (i) the
enforcement by any Indemnified Party of the provisions of this Article 9;
(j) any and all claims and demands whatsoever which may be asserted against
Lender by reason of any alleged obligations or undertakings on its part to
perform or discharge any of the terms, covenants, or agreements contained in any
Lease; or (k) the payment of any commission, charge or brokerage fee to anyone
claiming through Borrower or Operator which may be payable in connection with
the funding of the Loan. Any amounts payable to Lender by reason of the
application of this Section 9.1 shall become due and payable upon Lender’s
written demand and delivery of reasonable backup documentation therefor, and any
such amounts that are not paid when due and shall bear interest at the Default
Rate from the date such amounts become due and payable until paid. For purposes
of this Article 9, the term “Indemnified Parties” means Lender and any Person
who is or will have been involved in the origination of the Loan, any Person who
is or will have been involved in the servicing of the Loan secured hereby, any
Person in whose name the encumbrance created by this Mortgage is or will have
been recorded, any Person who may hold or acquire or will have held a full or
partial interest in the Loan secured hereby (including, but not limited to,
investors in the Securities, as well as custodians, trustees and other
fiduciaries who hold or have held a full or partial interest in the Loan secured
hereby for the benefit of third parties) as well as the respective directors,
officers, shareholders, partners, employees, agents, servants, representatives,
contractors, subcontractors, affiliates, subsidiaries, participants, successors
and assigns of any and all of the foregoing (including, but not limited to, any
other Person who holds or acquires or will have held a participation or other
full or partial interest in the Loan, whether during the term of the Loan or as
a part of or following a foreclosure of the Loan and any successors by merger,
consolidation or acquisition of all or a substantial portion of Lender’s assets
and business).

Section 9.2 Mortgage and/or Intangible Tax. Each of Borrower and Operator shall,
at its sole cost and expense, protect, defend, indemnify, release and hold
harmless the Indemnified Parties from and against any and all Losses imposed
upon or incurred by or asserted against any Indemnified Parties and directly or
indirectly arising out of or in any way

 

-24-



--------------------------------------------------------------------------------

relating to any tax on the making and/or recording of this Mortgage, the Note or
any of the other Loan Documents, but excluding any income, franchise or other
similar taxes. Each of Borrower and Operator hereby agrees that, in the event
that it is determined that any documentary stamp taxes or intangible personal
property taxes are due hereon or on any security instrument or promissory note
executed in connection herewith (including, without limitation, the Note), each
of Borrower and Operator shall indemnify and hold harmless the Indemnified
Parties for all such documentary stamp and/or intangible taxes, including all
penalties and interest assessed or charged in connection therewith.

Section 9.3 ERISA Indemnification. Each of Borrower and Operator shall, at its
sole cost and expense, protect, defend, indemnify, release and hold harmless the
Indemnified Parties from and against any and all Losses (including, without
limitation, reasonable third-party attorneys’ fees and reasonable and documented
out-of-pocket costs incurred in the investigation, defense, and settlement of
Losses incurred in correcting any prohibited transaction or in the sale of a
prohibited loan, and in obtaining any individual prohibited transaction
exemption under ERISA that may be required, in Lender’s reasonable discretion)
that Lender may incur, directly or indirectly, as a result of a default under
Sections 4.1.9 or 5.2.9 of the Loan Agreement.

Section 9.4 Duty to Defend; Attorneys’ Fees and Other Fees and Expenses. In
connection with any indemnification obligations of Mortgagor hereunder, upon
written request by any Indemnified Party, each of Borrower and Operator shall
defend such Indemnified Party (if requested by any Indemnified Party, in the
name of the Indemnified Party) by attorneys and other professionals reasonably
approved by the Indemnified Parties (and attorneys and other professionals
selected by Mortgagor’s insurance carrier shall be deemed approved by the
Indemnified Parties). Notwithstanding the foregoing, if the defendants in any
such claim or proceeding include both Mortgagor and any Indemnified Party and
Mortgagor and such Indemnified Party shall have reasonably concluded that there
are any legal defenses available to it and/or other Indemnified Parties that are
different from or additional to those available to Mortgagor, such Indemnified
Party shall have the right to select separate counsel to assert such legal
defenses and to otherwise participate in the defense of such action on behalf of
such Indemnified Party, provided that no compromise or settlement shall be
entered without Mortgagor’s consent, which consent shall not be unreasonably
withheld. Upon demand, Mortgagor shall pay or, in the sole and absolute
discretion of the Indemnified Parties, reimburse, the Indemnified Parties for
the payment of reasonable fees and out-of-pocket disbursements of attorneys,
engineers, environmental consultants, laboratories and other professionals in
connection therewith.

Section 9.5 Environmental Indemnity. Simultaneously with this Mortgage,
Borrower, BRE Select Hotels Corp and Other Borrowers have executed that certain
Environmental Indemnity. The obligations of Borrower, BRE Select Hotels Corp and
Other Borrowers under the Environmental Indemnity are not part of the Debt and
are not secured by this Mortgage.

ARTICLE X - WAIVERS

Section 10.1 Waiver of Counterclaim. To the extent permitted by applicable law,
Borrower and Operator each hereby waives the right to assert a counterclaim,
other than a

 

-25-



--------------------------------------------------------------------------------

mandatory or compulsory counterclaim, in any action or proceeding brought
against it by Lender arising out of or in any way connected with this Mortgage,
the Loan Agreement, the Note, any of the other Loan Documents, or the
Obligations (provided, however, that the foregoing shall not be deemed a waiver
of Borrower’s or Operator’s right to assert any compulsory counterclaim if such
counterclaim is compelled under local law or rule of procedure, nor shall the
foregoing be deemed a waiver of Borrower’s or Operator’s right to assert any
claim which would constitute a defense, setoff, counterclaim or crossclaim of
any nature whatsoever against Lender in any separate action or proceeding).

Section 10.2 Marshalling and Other Matters. To the extent permitted by
applicable law, Borrower and Operator each hereby waives the benefit of all
appraisement, valuation, stay, extension, reinstatement and redemption laws now
or hereafter in force and all rights of marshalling in the event of any sale
hereunder of the Property or any part thereof or any interest therein. Further,
Borrower and Operator each hereby expressly waives any and all rights of
redemption from sale under any order or decree of foreclosure of this Mortgage
on behalf of Borrower or Operator, and on behalf of each and every Person
acquiring any interest in or title to the Property subsequent to the date of
this Mortgage and on behalf of all persons to the extent permitted by applicable
law.

Section 10.3 Waiver of Notice. To the extent permitted by applicable law,
neither Borrower nor Operator shall be entitled to any notices of any nature
whatsoever from Lender except with respect to matters for which this Mortgage or
any other Loan Documents specifically and expressly provides for the giving of
notice by Lender to Borrower and/or Operator, as applicable, and except with
respect to matters for which Lender is required by applicable law to give
notice, and Borrower and Operator each hereby expressly waives the right to
receive any notice from Lender with respect to any matter for which this
Mortgage does not specifically and expressly provide for the giving of notice by
Lender to Borrower and/or Operator.

Section 10.4 Waiver of Statute of Limitations. To the extent permitted by
applicable law, each of Borrower and Operator hereby expressly waives and
releases to the fullest extent permitted by law, the pleading of any statute of
limitations as a defense to payment of the Debt or performance of its Other
Obligations.

Section 10.5 Survival. The indemnifications made pursuant to Sections 9.1, 9.2,
9.3 and 9.4 herein shall continue until the Debt is paid in full force and
effect and shall survive and shall in no way be impaired by any of the
following: any satisfaction or other termination of this Mortgage, any
assignment or other transfer of all or any portion of this Mortgage or Lender’s
interest in the Property (but, in such case, shall benefit both Indemnified
Parties and any assignee or transferee), any exercise of Lender’s rights and
remedies pursuant hereto including, but not limited to, foreclosure or
acceptance of a deed in lieu of foreclosure, any exercise of any rights and
remedies pursuant to the Loan Agreement, the Note or any of the other Loan
Documents, any transfer of all or any portion of the Property (whether by
Borrower or Operator or by Lender following foreclosure or acceptance of a deed
in lieu of foreclosure or at any other time), any amendment to this Mortgage,
the Loan Agreement, the Note or the other Loan Documents, and any act or
omission that might otherwise be construed as a release or discharge of Borrower
from the obligations pursuant hereto. Notwithstanding the provisions of

 

-26-



--------------------------------------------------------------------------------

this Mortgage to the contrary, the liabilities and obligations of Mortgagor
shall not apply to the extent such liability and obligations arose after any
Indemnified Party, or its nominee acquired title to the Property whether by
foreclosure, exercise of power of sale, deed in lieu of foreclosure or
otherwise.

ARTICLE XI - EXCULPATION

The provisions of Section 9.4 of the Loan Agreement are hereby incorporated by
reference into this Mortgage to the same extent and with the same force as if
fully set forth herein.

ARTICLE XII - NOTICES

All notices or other written communications hereunder shall be delivered in
accordance with Section 10.6 of the Loan Agreement.

ARTICLE XIII - APPLICABLE LAW

Section 13.1 Governing Law.

(a) THIS MORTGAGE WAS NEGOTIATED IN THE STATE OF NEW YORK, THE LOAN WAS MADE BY
LENDER AND ACCEPTED BY MORTGAGOR IN THE STATE OF NEW YORK, AND THE PROCEEDS OF
THE NOTE DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS MORTGAGE, THE NOTE, THE LOAN AGREEMENT AND THE
OTHER LOAN DOCUMENTS AND THE OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE AND ANY APPLICABLE
LAW OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR
THE CREATION, PERFECTION, AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS
CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH THE
PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED
BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE
CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE
OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY
LAW, EACH OF BORROWER, OPERATOR AND LENDER (BY ITS ACCEPTANCE HEREOF) EACH
HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW
OF ANY OTHER JURISDICTION GOVERNS THIS MORTGAGE,

 

-27-



--------------------------------------------------------------------------------

THE NOTE, THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND THIS MORTGAGE,
THE NOTE, THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

(b) BORROWER, OPERATOR AND LENDER (BY ITS ACCEPTANCE HEREOF) EACH HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM,
WHETHER IN CONTRACT, TORT OR OTHERWISE, BASED ON, ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, OR RELATED, DIRECTLY OR INDIRECTLY, TO THE LOAN AND/OR THIS
MORTGAGE, THE NOTE OR THE OTHER LOAN DOCUMENTS, OR ANY COURSE OF CONDUCT, COURSE
OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN), OR ANY ACTS OR OMISSIONS OF
ANY PARTY HERETO OR BENEFICIARY HEREOF, OR THEIR RESPECTIVE OFFICERS, EMPLOYEES,
DIRECTORS OR AGENTS IN CONNECTION THEREWITH. BORROWER, OPERATOR AND LENDER EACH
HEREBY CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF BORROWER, OPERATOR OR LENDER
OR THEIR COUNSEL HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT BORROWER,
OPERATOR OR LENDER WOULD NOT SEEK TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL
PROVISIONS. EACH OF BORROWER AND OPERATOR ACKNOWLEDGES THAT THE PROVISIONS OF
THIS PARAGRAPH ARE A MATERIAL INDUCEMENT TO LENDER TO MAKE THE LOAN.

Section 13.2 Usury Laws. Notwithstanding anything to the contrary contained
herein, (a) all agreements and communications between Borrower and Lender are
hereby and shall automatically be limited so that, after taking into account all
amounts deemed interest, the interest contracted for, charged or received by
Lender shall never exceed the Maximum Legal Rate or amount, (b) in calculating
whether any interest exceeds the Maximum Legal Rate, all such interest shall be
amortized, prorated, allocated and spread over the full amount and term of all
principal indebtedness of Borrower to Lender, and (c) if through any contingency
or event, Lender receives or is deemed to receive interest in excess of the
Maximum Legal Rate, any such excess shall be deemed to have been applied toward
payment of the principal of any and all then outstanding indebtedness of
Borrower to Lender, or if there is no such indebtedness, shall immediately be
returned to Borrower.

Section 13.3 Provisions Subject to Applicable Law. All rights, powers and
remedies provided in this Mortgage may be exercised only to the extent that the
exercise thereof does not violate any applicable provisions of law and are
intended to be limited to the extent necessary so that they will not render this
Mortgage invalid, unenforceable or not entitled to be recorded, registered or
filed under the provisions of any applicable law. If any term of this Mortgage
or any application thereof shall be invalid or unenforceable, the remainder of
this Mortgage and any other application of the term shall not be affected
thereby.

 

-28-



--------------------------------------------------------------------------------

ARTICLE XIV - DEFINITIONS

All capitalized terms not defined herein shall have the respective meanings set
forth in the Loan Agreement. Unless the context clearly indicates a contrary
intent or unless otherwise specifically provided herein, words used in this
Mortgage may be used interchangeably in singular or plural form and the word
“Borrower” shall mean “each Borrower and any subsequent owner or owners of the
Property or any part thereof or any interest therein,” the word “Lender” shall
mean “Lender and any subsequent holder of the Note,” the word “Mortgagor” shall
mean “each Mortgagor and any subsequent owner or owners of the Property or any
part thereof or any interest therein,” the word “Note” shall mean “the Note and
any other evidence of indebtedness secured by this Mortgage,” the word
“Operator” shall mean “each Operator and any subsequent operator or operators of
the Property or any part thereof, in each case, pursuant to an operating lease”,
the word “Property” shall include any portion of the Property and any interest
therein, and the phrases “attorneys’ fees”, “legal fees” and “counsel fees”
shall include any and all reasonable third-party attorneys’, paralegal and law
clerk fees and disbursements, including, but not limited to, fees and
disbursements at the pre-trial, trial and appellate levels incurred or paid by
Lender in protecting its interest in the Property, the Leases and the Rents and
enforcing its rights hereunder.

ARTICLE XV - MISCELLANEOUS PROVISIONS

Section 15.1 No Oral Change. This Mortgage, and any provisions hereof, may not
be modified, amended, waived, extended, changed, discharged or terminated orally
or by any act or failure to act on the part of Borrower, Operator or Lender, but
only by an agreement in writing signed by the party against whom enforcement of
any modification, amendment, waiver, extension, change, discharge or termination
is sought.

Section 15.2 Joint and Several Liability; Limitation on Operator’s Liability. To
the extent the obligations set forth herein are expressly stated to be
obligations of the Mortgagor or of both Borrower and Operator, each of Borrower
and Operator shall be jointly and severally liable for the performance of such
obligations. Nothing contained herein shall in any way alter or modify
Borrower’s obligations as a joint and several obligor (with Other Borrowers) for
the repayment of the Debt and performance of the Obligations. Lender by its
acceptance hereof, and its successors and assigns, agrees that Operator is not
the Borrower and shall under no circumstances whatsoever be liable hereunder or
under any of the other Loan Documents for the repayment of the principal amount
of the Loan or the payment of any interest which may accrue on such amount (at
the Interest Rate or Default Rate), any late charges, or any other portion of
the Debt, except to the extent otherwise expressly provided in this Mortgage or
in any of the other Loan Documents to which Operator is a party.

Section 15.3 Successors and Assigns. This Mortgage shall be binding upon and
inure to the benefit of Mortgagor and Lender and their respective successors and
assigns forever.

Section 15.4 Inapplicable Provisions. If any term, covenant or condition of the
Loan Agreement, the Note or this Mortgage is held to be invalid, illegal or
unenforceable in any respect, the Loan Agreement, the Note and this Mortgage
shall be construed without such provision.

 

-29-



--------------------------------------------------------------------------------

Section 15.5 Headings, etc. The headings and captions of various Sections of
this Mortgage are for convenience of reference only and are not to be construed
as defining or limiting, in any way, the scope or intent of the provisions
hereof.

Section 15.6 Number and Gender. Whenever the context may require, any pronouns
used herein shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural and vice
versa.

Section 15.7 Subrogation. If any or all of the proceeds of the Note have been
used to extinguish, extend or renew any indebtedness heretofore existing against
the Property, then, to the extent of the funds so used, Lender shall be
subrogated to all of the rights, claims, liens, titles, and interests existing
against the Property heretofore held by, or in favor of, the holder of such
indebtedness and such former rights, claims, liens, titles, and interests, if
any, are not waived but rather are continued in full force and effect in favor
of Lender and are merged with the lien and security interest created herein as
cumulative security for the repayment of the Debt, the performance and discharge
of Mortgagor’s obligations hereunder, under the Loan Agreement, the Note and the
other Loan Documents and the performance and discharge of the Other Obligations.

Section 15.8 Entire Agreement. The Note, the Loan Agreement, this Mortgage and
the other Loan Documents constitute the entire understanding and agreement
between Borrower, Operator and Lender with respect to the transactions arising
in connection with the Debt and supersede all prior written or oral
understandings and agreements between Borrower, Operator and Lender with respect
thereto. Mortgagor hereby acknowledges that, except as incorporated in writing
in the Note, the Loan Agreement, this Mortgage and the other Loan Documents,
there are not, and were not, and no Persons are or were authorized by Lender to
make, any representations, understandings, stipulations, agreements or promises,
oral or written, with respect to the transaction which is the subject of the
Note, the Loan Agreement, this Mortgage and the other Loan Documents.

Section 15.9 Limitation on Lender’s Responsibility. No provision of this
Mortgage shall operate to place any obligation or liability for the control,
care, management or repair of the Property upon Lender, nor shall it operate to
make Lender responsible or liable for any waste committed on the Property by the
tenants or any other Person, or for any dangerous or defective condition of the
Property, or for any negligence in the management, upkeep, repair or control of
the Property resulting in loss or injury or death to any tenant, licensee,
employee or stranger other than as a result of actions of Lender that constitute
gross negligence or willful misconduct. Nothing herein contained shall be
construed as constituting Lender a “mortgagee in possession.”

Section 15.10 Conflict of Terms. In case of any conflict between the terms of
this Mortgage and the terms of the Loan Agreement, the terms of the Loan
Agreement shall prevail.

 

-30-



--------------------------------------------------------------------------------

Section 15.11 Release or Assignment of Mortgage. Notwithstanding anything to the
contrary herein, if all of the Debt is indefeasibly paid or as may otherwise be
permitted by the terms of the Loan Agreement, then and in that event only, all
rights, except those indemnifications made pursuant to Sections 9.1, 9.2, 9.3
and 9.4 hereof, under this Mortgage shall automatically terminate and the
Property shall become wholly clear of the liens, security interests, conveyances
and assignments evidenced hereby, which shall be promptly released of record by
Lender in due form. To the extent requested by Mortgagor, Lender agrees to
assign the Note and this Mortgage to such party as may be designated by
Mortgagor upon the repayment (or purchase by another lender designated by
Borrower) in full of the Debt or upon release of the Property as may otherwise
be permitted under the Loan Agreement and Lender will cooperate in the
preparation of all of the necessary documentation to effectuate an assignment of
this Mortgage and the indebtedness secured thereby, including the delivery of
originals of the Loan Documents. All reasonable costs incurred by Lender under
this paragraph, including, without limitation, reasonable third-party attorney’s
fees and disbursements, promptly shall be reimbursed by Mortgagor.

Section 15.12 Secondary Market. Lender may sell, transfer and deliver the Note
and assign this Mortgage and the other Loan Documents to one or more investors
in the secondary mortgage market (“Investors”). In connection with such sale,
Lender may retain or assign responsibility for servicing the Loan, including the
Note, this Mortgage or the other Loan Documents, or may delegate some or all of
such responsibility and/or obligations to a servicer, including, without
limitation, any subservicer or master servicer, on behalf of the Investors. All
references to Lender herein shall refer to and include any such servicer to the
extent applicable.

Section 15.13 Cross-Collateralization. In accordance with the terms and
conditions of the Loan Agreement, without limitation to any other right or
remedy provided to Lender in this Mortgage or any of the other Loan Documents,
Borrower and Operator each acknowledges and agrees that (i) upon the occurrence
of an Event of Default, to the fullest extent permitted by law, Lender shall
have the right to pursue all of its rights and remedies in one proceeding, or
separately and independently in separate proceedings which Lender, in its sole
and absolute discretion, shall determine from time to time; (ii) Lender shall
not be required to marshall assets, sell any collateral for the Loan in any
inverse order of alienation, or be subjected to any “one action” or “election of
remedies” law or rule; (iii) the exercise by Lender of any remedies against any
of the collateral for the Loan shall not impede Lender from subsequently or
simultaneously exercising remedies against other collateral for the Loan;
(iv) all Liens and other rights, remedies and privileges provided to Lender in
the Loan Documents or otherwise shall remain in full force and effect until
Lender has exhausted all of its remedies against the collateral for the Loan and
all of the collateral for the Loan has been foreclosed, sold and/or otherwise
realized upon in satisfaction of the Loan; and (v) all of the Property shall
remain security for the performance of all of Borrower’s and Operator’s
obligations hereunder, under the Note and under any of the Loan Documents.
Borrower and Operator each acknowledges that Borrower shall be jointly and
severally liable for the obligations of the Other Borrowers under the Loan
Documents, and Borrower and Operator each consents and agrees to the terms and
conditions of all of the Loan Documents (including those to which Borrower and
Operator are not a party).

 

-31-



--------------------------------------------------------------------------------

ARTICLE XVI - PLEDGED LEASE COVENANTS AND ESTOPPEL

Section 16.1 Pledged Lease Covenants.

(a) In the event that Operator shall be the owner and holder of the fee title to
any portion of the Property while any portion of the Obligations remains unpaid
or unsatisfied, the lien of this Mortgage shall be spread to cover such fee
title to such portion of the Property. Operator agrees, at its sole cost and
expense, including any reasonable attorneys’ fees and disbursements incurred by
Lender in connection therewith, to (i) execute or cause to be executed any and
all documents or instruments necessary to subject Operator’s fee title to the
Property to the lien of this Mortgage; and (ii) provide a title insurance
policy, at Operator’s expense, that shall insure that the lien of this Mortgage
is a first lien on Operator’s or such Person’s fee title to the Property.

(b) Without limiting any other provisions contained herein, Operator hereby
agrees that all of its right, title and interest under the Pledged Lease (and
otherwise with respect to the Property) is subject and subordinate to the Loan
and Lender’s security interest in Borrower’s right, title and interest in and to
the Property. In connection therewith, Operator acknowledges and agrees that in
the event Lender shall succeed to the interests of Borrower under the Pledged
Lease, Lender shall have the absolute right (without regard to the
enforceability or perfection of Lender’s security interest in Operator’s
leasehold estate) to terminate the Pledged Lease and in such event (i) the
Pledged Lease and all of Operator’s right, title and interest thereunder shall
automatically terminate and (ii) Operator shall not in any way oppose, impede,
obstruct, challenge, hinder, frustrate, enjoin or otherwise interfere with
Lender’s exercise of any such termination right. Furthermore, in connection with
any termination of the Pledged Lease as referenced in this paragraph or
otherwise upon the exercise of Lender’s remedies hereunder, Operator shall
reasonably cooperate with Lender to transition the operations of the hotel
located on the Property to Lender.

ARTICLE XVII - STATE-SPECIFIC PROVISIONS

Section 17.1 Principles of Construction. In the event of any inconsistencies
between the terms and conditions of this Article XVII and the terms and
conditions of the rest of this Mortgage, the terms and conditions of this
Article XVII shall control and be binding.

Section 17.2 Commercial Property. Each of Borrower and Operator represents that
this Mortgage does not encumber real property principally improved or to be
improved by one or more structures containing in the aggregate not more than six
residential dwelling units, each having its own separate cooking facilities.

Section 17.3 MAXIMUM PRINCIPAL SUM. NOTWITHSTANDING ANYTHING CONTAINED HEREIN,
THE MAXIMUM PRINCIPAL AMOUNT OF INDEBTEDNESS WHICH IS OR UNDER ANY CONTINGENCY
MAY BE SECURED AT THE DATE OF EXECUTION HEREOF OR AT ANY TIME THEREAFTER BY THIS
MORTGAGE IS SIXTEEN MILLION TWO-HUNDRED TWENTY-SIX THOUSAND ONE HUNDRED
TWENTY-FIVE AND 00/100 DOLLARS ($16,226,125.00), PLUS ALL AMOUNTS EXPENDED BY
LENDER DURING THE CONTINUANCE OF AN EVENT OF

 

-32-



--------------------------------------------------------------------------------

DEFAULT TO PRESERVE, PROTECT AND ENFORCE THE LIEN OF THIS MORTGAGE OR TO PROTECT
THE PROPERTY, OR THE VALUE THEREOF, INCLUDING, WITHOUT LIMITATION, ALL AMOUNTS
IN RESPECT OF INSURANCE PREMIUMS AND ALL REAL ESTATE TAXES, CHARGES OR
ASSESSMENTS IMPOSED BY LAW UPON SAID PREMISES, OR ANY OTHER AMOUNT, COST OR
CHARGE TO WHICH LENDER MAY BECOME SUBROGATED UPON PAYMENT AS A RESULT OF
MORTGAGOR’S FAILURE TO PAY AS REQUIRED BY THE TERMS OF THIS MORTGAGE, PLUS ALL
ACCRUED BUT UNPAID INTEREST ON THE OBLIGATIONS SECURED HEREBY.

Section 17.4 Trust Fund for Advances. Pursuant to Section 13 of the Lien Law of
the State of New York, Borrower will receive the advances secured by this
Mortgage and shall hold the right to receive such advances as a trust fund to be
applied first for the purpose of paying the cost of any improvements and shall
apply such advances first to the payment of the cost of any such improvements
before using any part of the total of the same for any other purpose. Mortgagor
will indemnify and hold Lender harmless against any loss, liability, cost or
reasonable out-of-pocket expense, including any judgments, attorneys’ fees,
costs of appeal bonds or printing costs, arising out of or relating to any
proceedings instituted by any claimant alleging a violation by Mortgagor of
Article 3-A of the New York Lien Law.

Section 17.5 New York Real Property Law Article 4-A. If this Mortgage shall be
deemed to constitute a “mortgage investment” as defined by New York Real
Property Law § 125, then this Mortgage shall and hereby does (i) confer upon the
Lender the powers and (ii) impose upon Lender the duties of trustees set forth
in New York Real Property Law § 126.

Section 17.6 Statement in Accordance with Section 274-a of the New York Real
Property Law. The Lender shall, within fifteen (15) days after written request,
provide the Mortgagor with the statement required by Section 274-a of the New
York Real Property Law.

Section 17.7 Section 291-f of New York Real Property Law. This Mortgage is
intended to be, and shall operate as, the agreement described in Section 291-f
of the Real Property Law of the State of New York and shall be entitled to the
benefits afforded thereby. Mortgagor hereby covenants and agrees that Mortgagor
shall not, without the consent of Lender, (i) accept any surrender, or amend,
modify or waive the provisions, of any Lease or terminate, reduce rents under or
shorten the term of any Lease, except pursuant to and in accordance with the
provisions of the Loan Documents, or (ii) collect any Rents and profits
(exclusive of security deposits) more than thirty (30) days in advance of the
time when the same shall become due. Mortgagor shall (unless such notice is
contained in such tenant’s Lease) deliver notice of this Mortgage in form and
substance reasonably acceptable to Lender, to all present and future holders of
any interest in any Lease, by assignment or otherwise, and shall take such other
action as may now or hereafter be reasonably required to afford Lender the full
protections and benefits of Section 291-f.

Section 17.8 Sections 254, 271, 272 and 291-f of New York Real Property Law. All
covenants of Mortgagor herein contained shall be construed as affording to
Lender rights additional to and not exclusive of the rights conferred under the
provisions of Sections, 254, 271, 272 and 291-f of the Real Property Law of New
York.

 

-33-



--------------------------------------------------------------------------------

Section 17.9 Real Property Law. In the event of any conflict, inconsistency or
ambiguity between the provisions of Section 3.3 hereof and the provisions of
subsection 4 of Section 254 of the Real Property Law of New York covering the
insurance of buildings against loss by fire, the provisions of Section 3.3 shall
control.

Section 17.10 RPAPL. If an Event of Default shall occur and be continuing,
Lender may elect, with or without entry or taking possession of the Property as
provided in this Mortgage or otherwise, personally or by its agents or
attorneys, and without prejudice to the right to bring an action for foreclosure
of this Mortgage, to sell (and, in the case of any default of any purchaser,
resell) the Property or any part thereof pursuant to any procedures provided by
applicable law, including, without limitation, exercise of the power of
foreclosure granted to Lender by Article 13 of the New York Real Property
Actions and Proceedings Law (the “RPAPL”). In such case, Lender may commence a
civil action to foreclose this Mortgage pursuant to Article 13 of the RPAPL to
satisfy the Debt and all other amounts secured hereby or exercise any other
right and/or remedy provided under applicable law.

Section 17.11 Reduction or Increase of the Mortgage Indebtedness. The portion of
the Debt secured by this Mortgage shall be reduced only by the last and final
sums that Borrower repays with respect to the Loan and shall not be reduced by
any intervening repayments of the Loan by Borrower, except as may otherwise be
permitted or required herein or in the Loan Agreement. No increase in the Debt
following the date hereof shall increase the maximum aggregate principal amount
of indebtedness secured by this Mortgage, except to the extent provided in
Section 17.3 hereof. As of the date hereof, the aggregate outstanding principal
amount of the Loan exceeds the maximum amount of principal indebtedness secured
by this Mortgage, which amount represents only part of the principal amount of
the Loan actually outstanding. Without limiting the foregoing provisions of this
Section 17.11, amounts of the Debt repaid under the Loan Agreement shall be
applied in accordance with the terms of the Loan Agreement.

Section 17.12 Statement in Accordance with Section 253.1a(a) of the New York Tax
Law. This Mortgage does not cover real property principally improved or to be
improved by one or more structures containing in the aggregate not more than six
(6) residential dwelling units, each having separate cooking facilities.

[NO FURTHER TEXT ON THIS PAGE]

 

-34-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Mortgage has been executed by Borrower and Operator as
of the day and year first above written.

 

BORROWER: [PROPERTY OWNER], a [PROPERTY OWNER ENTITY TYPE] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

STATE OF                         )       )    ss.: COUNTY OF                 )
  

I,                                 , a Notary Public for the said County and
State of                     , do hereby certify that                     ,
                     of [PROPERTY OWNER], a [PROPERTY OWNER ENTITY TYPE],
personally appeared before me this day and acknowledged the due execution of the
foregoing instrument on behalf of the limited liability company.

WITNESS my hand and official stamp or seal, this      day of             , 2013.

 

 

Notary Public

[SEAL]

My commission expires:

I am a resident of                      County,                     .



--------------------------------------------------------------------------------

OPERATOR: [OPERATING LESSEE], a [OPERATING LESSEE ENTITY TYPE] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

STATE OF                         )       )    ss.: COUNTY OF                 )
  

I,                                 , a Notary Public for the said County and
State of                     , do hereby certify that                     ,
                     of BRE SELECT HOTELS OPERATING LLC, a Delaware limited
liability company, personally appeared before me this day and acknowledged the
due execution of the foregoing instrument on behalf of the limited liability
company.

WITNESS my hand and official stamp or seal, this      day of              ,
2013.

 

 

Notary Public

[SEAL]

My commission expires:

I am a resident of                      County,                     .



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

[LEGAL DESCRIPTION OF PROPERTY]



--------------------------------------------------------------------------------

SCHEDULE I

PLEDGED LEASE

[DESCRIPTION OF OPERATING LEASE]